Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on 04/11/2022.
The application has been amended as follows: 
Claims 2, 13 and 16 are cancelled (see the reason for cancelling claims 2, 13 and 16 in the interview summary)
Claims 1 and 14 have been replaced as shown follows (changes made are indicted in the interview summary): 
Claim 1.	A method for characterizing response of a patient's tumor to immune checkpoint blockade therapy, comprising: 
obtaining tissue from the tumor, wherein the tumor is non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC); 
measuring, using the tissue, expression of cell proliferation gene markers BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIA A0101, MAD2L1, MELK, MKI67, and TOP2A; 
determining, based on the measured expression of the cell proliferation gene markers, a proliferation profile of the tumor, wherein the determined proliferation profile of the tumor comprises moderately proliferative;
predicting, based on the determined proliferation profile, response of the tumor to immune checkpoint blockade therapy, wherein the moderately proliferative proliferation profile is associated with a predicted favorable response of the tumor to immune checkpoint blockade therapy;
determining, based on the predicted response of the tumor to immune checkpoint blockade therapy, an immune checkpoint blockade therapy for the tumor, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab; and 
administering the determined immune checkpoint blockade therapy to the patient.
Claim 14. 	A method for treating a tumor, comprising: 
obtaining tissue from the tumor, wherein the tumor is non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC); 
measuring, using the tissue, expression of a plurality of cell proliferation gene markers, wherein the plurality of cell proliferation gene markers comprises BUB1, CCNB2, CDKI, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A; 
determining, based on the measured expression of the cell proliferation gene markers, a proliferation profile of the tumor, wherein the determined proliferation profile of the tumor comprises moderately proliferative;
measuring, using the tissue, PD-L1 expression; 
determining, based on the measured PD-L1 expression, a PD-L1 profile for the tumor, wherein the PD-L1 profile may be PD-L1 positive or PD-L1 negative; 
predicting, based on the determined proliferation profile and the determined PD-L1 profile, response of the tumor to immune checkpoint blockade therapy, wherein the moderately proliferative proliferation profile is associated with a predicted favorable response of the tumor to immune checkpoint blockade therapy; 
determining, using the predicted response of the tumor to immune checkpoint blockade therapy, a therapy for the tumor, wherein the determined therapy comprises immune checkpoint blockade therapy; and
administering a determined immune checkpoint blockade therapy to the tumor for which the predicted response is favorable, wherein the immune checkpoint blockade therapy comprises one or more of nivolumab, pembrolizumab, ipilimumab, atezolizumab, and durvalumab.

3.	Claims 1, 3 and 14 are allowed. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 are directed to the method that comprises obtaining tissue from the tumor, wherein the tumor is non-small cell lung cancer (NSCLC) or renal cell carcinoma (RCC); measuring, using the tissue, expression of cell proliferation gene markers BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A; determining, based on the measured expression of the cell proliferation gene markers, a proliferation profile of the tumor, wherein the determined proliferation profile of the tumor comprises moderately proliferative; predicting and determining the response of the tumor to immune checkpoint blockade therapy and administering the therapy to the patient. Furthermore, claim 14 is directed to determining the PD-L1 expression in the method.
As indicated in the office action mailed on 01/25/2022. The claims are free of prior art. 
The closes prior art include Mongan et al. Pub . No .: US 2019/0360053, the priority date of 23 September 2016; Farukl et al. US Patent No. 10934595, priority date of 17 May 2016 ; and Wayne et al., Pub . No .: US 2021/0166790 A1, priority date of 11 January 2010. 
Mongan et al. teaches methods of assessing gene expression for tumor immune response profile of a sample including NSCLC and RCC (see abstract, para 0004-0010,    0059-0062, 0072-0073, 0170-0195 Figures 1, and 3-4). Mongan et al. exemplifies measuring the expression of BUB1, CCNB2, CDKJ, CDKN3, FOXM1, KIAA0101, MAD2L1, MELK, MKI67, and TOP2A in NSCLC to determine immune response using PCR amplification of RNA targets and sequencing (see para 0007-0010, 0059-0062, 0072-0073, 0170-0195 Figures 1, and 3-4). However, Mongan et al. does not specifically describe determining the proliferation profile of the tumor via a combined proliferative profile of a combination of 10 recited genes to identify as “moderately proliferative (poorly proliferative or highly proliferative)”.
Faruki et al. teaches methods of determining the response of lung adenocarcinoma subtype of an immunotherapy (abstract, col 4). Faruki et al. teaches detecting a biomarker or a plurality of biomarkers (e.g. at least 10 biomarkers) in a lung tissue sample from a patient; and determining whether the adenocarcinoma subtype of a lung is likely response to immunotherapy (e.g. checkpoint inhibitors, Pembrolizumab , Nivolumab) (see col 6 line 4-65, Table 1-2,5, also see col 7-8, col 43, col 78 through col 79, claims 1 and 5). NSCLC is a group of lung cancer that includes squamous cell carcinoma and adenocarcinoma, which is well-known in the art prior to the effective filing date of the invention. Faruki et al. teaches measuring the expression of BUB1, CCNB2, MELK, and MKI67 in lung tumors (see claims 1, 5 and 9, para 258 Table 1-2, 9-1).  However, Faruki et al. teaches does not teach determining the proliferation profile of the tumor via a combined proliferative profile of a combination of 10 recited genes to identify as “moderately proliferative (poorly proliferative or highly proliferative)”.
Wayne et al. teaches methods of detecting gene and gene sets in determining the classification and/or prognosis of renal cell carcinoma (see abstract, claim 17-18, para 0085-0086, 0153-0155, 0164-0171, page 17 Table 3b and Table 4a, page 18 Table 4a, page 21 Table 5a). Wayne et al. teaches measuring RNA transcripts in renal tumor sample (e.g. RCC) from a patient including a set of genes including BUB1, MKI67, TOP2A to predict renal cancer drug (claim 17-18, para 0086, 0153-0155, 0164-0171, page 17 Table 3b and Table 4a, page 18 Table 4a, page 21 Table 5a). Wayne et al. does not teach measuring all 10 recited genes and determining the proliferation profile of the tumor via a combined proliferative profile of a combination of 10 recited genes to identify as “moderately proliferative (poorly proliferative or highly proliferative)”.
Thus, the prior art does not teach a limitation of the claims that requires “determining, based on the measured expression of the cell proliferation gene markers, a proliferation profile of the tumor, wherein the determined proliferation profile of the tumor comprises moderately proliferative”.
In addition, the amendments overcome 112 b and 101 rejections in prior office action mailed on 01/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 13, 2022